UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7469



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES EDWARD ELLERBE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-97-100)


Submitted:   December 9, 2004          Decided:     December 16, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Ellerbe, Appellant Pro Se. John Samuel Bowler,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James Edward Ellerbe appeals the district court’s order

denying “Defendant’s Motion to Withdraw Plea Agreement Motion filed

In the Court in the Year of [2000] Construed by this Court as

Defendant’s 28 U.S.C. 2255.”      We have reviewed the record and find

no reversible error.    Accordingly, we affirm.         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -